DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 82 is objected to because of the following informalities:  the claim recites the redundant phrase “are tempered glass panes, such as tempered glass pane”. The Examiner suggests removing the phrase “such as tempered glass pane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-67, 73-78, and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites a minimum separation distance of “at least 1.5 mm, such as at least 2 mm, or such as at least 3 mm”, but it is not clear which range is specifically meant by the claim. The claim recites multiple ranges within ranges. It is noted that description of examples and preferences should be properly set forth in the specification rather than in a single claim. In the interest of compact prosecution, the claim will be interpreted as reciting a minimum separation distance of at least 1.5 mm.
Claims 66-67, 73-78, and 82 are rejected due to dependence on indefinite claim 65.
Claim 75 recites “a minimum separation distance of/between at least one of… at least 1 mm, such as at least 1.5 mm… between 1-10 mm…. between 1.5-19 mm”. The claim recites multiple sets of ranges in a hierarchical manner, and it is not clear which range should be selected, specifically. In the interest of compact prosecution, the claim will be interpreted as reciting a minimum separation distance of at least 1 mm.
Claim 76 is rejected due to dependence on indefinite claim 75.
Claim 77 recites a variation in minimum separation distance which is “at the most 2 mm, such as at the most 1.5 mm, such as at the most 1.0 mm”, but it is not clear which range is specifically meant by the claim. The claim recites multiple ranges within ranges. In the interest of compact prosecution, the claim will be interpreted as reciting a minimum separation distance of at most 2 mm.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-67 and 73-78 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (WO 2013/008724 A1), cited by the applicant with an English translation supplied by the examiner for the applicant’s convenience.
             With regards to claim 65, Takeda teaches a vacuum insulated glass unit comprising two spaced apart parallel glass sheets 2, 3 (i.e., a first glass pane having a first interior major surface and a first exterior major surface, and a second glass pane having a second interior major surface and a second exterior major surface, respectively) with a low-e coating 7 (i.e., low emissivity coating depicted as deposited on at least the first major interior surface) which is designed to have a separation (area between low-e coating 7 and seal(s) 24, 25) in figures 6, 7 and 8a-e) from the seal (Takeda: Figs. 6-8e; para. [0002], [0009], [0045], [0051], and [0059]). Furthermore, Takeda discloses the side seal as comprising metal oxide and a solvent (i.e., a glassy seal material, which is a low melting point glass material per the present claims) (Takeda: para. [0024]-[0030]). Takeda fails to specifically disclose how far from the seal (i.e. minimum difference) the low-e coating is and specifically the instantly recited at least 1.5mm per claim 65, 75 and 77. However, Takeda teaches that the low-e coating ends so as not to touch and impair the formability of the sealing layer (Takeda: para. [0045]). Takeda also teaches that the low-e coating can be formed of any desired size and/or shape. Furthermore, Takeda teaches that the seal can be 0.5-20mm in width. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the minimum distance between the low-e coating and seal to be at least 1.5mm in order to ensure that the low-e coating ends so as not to touch and impair the formability of the sealing layer.
 	With regards to claim 66, Takeda discloses the vacuum insulated glazing unit as including an edge region in proximity to the edge of the first glass pane, defined as where none of the low emissivity coating is present (Takeda: Figs. 6-8e).
	With regards to claims 67 and 73, Takeda discloses the side seal as comprising metal oxide and a solvent (i.e., a glassy seal material, which is a low melting point glass material per the present claims) (Takeda: para. [0024]-[0030]).
With regards to claims 74 and 76, the side seal is depicted as extending from a portion of said edge region of the first glass pane to said second major interior surface of said glass pane (Takeda: Figs. 6-8e). 
With regards to claim 75, a person of ordinary skill in the art would have found it obvious to have further included a low-e coating on the second interior major surface of the second glass pane, in the same manner as the first glass pane (i.e., including a second edge region in proximity to the edge of the glass pane, where none of the low-e coating is present) in order to enhance the insulation of the vacuum insulated glazing unit of Takeda (see above discussion). Regarding the claimed separation distance, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the minimum distance between the low-e coating and seal to be at least 1 mm in order to ensure that the low-e coating ends so as not to touch and impair the formability of the sealing layer (see above discussion).
With regards to claim 77, a person of ordinary skill in the art would have found it obvious to have optimized the minimum separation distance in the vacuum insulated glazing unit of Takeda in order to ensure that the low-e coating ends so as not to touch and impair the formability of the sealing layer (see above discussion).
With regards to claim 78, Takeda discloses the low-e coating as comprising one or two or more layer(s) (Takeda: para. [0045]).

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 65 above, and further in view of Kawanami (US 2011/0223371 A1).
           With regards to claim 82, Takeda teaches a vacuum insulated glazing unit as applied to claim 65 above. However, Takeda does not appear to teach the first or second glass panes (or both) as tempered glass. 
           Kawanami teaches it is known to use a tempered glass sheet in units that have a coating 2a distanced from the seal 4 (Kawanami: Fig. 1; para. [0025]). Kawanami notes that such tempered glass sheets have improved strength. Kawanami and Takeda are analogous art in that they are directed to glass pane laminates including seals. It would have been obvious to one of ordinary skill in the art at the time the invention to select a tempered glass sheet, as is taught by Kawanami, for the glass sheets Takeda, since tempered glass sheets are stronger than ordinary glass sheets (i.e., to improve the strength of the vacuum insulated glazing unit of Takeda) (Kawanami: para. [0025]).

Response to Arguments
	The Official Action is made non-final as it includes grounds of rejection under 35 U.S.C. 112(b) which were not necessitated by amendment.
	Applicant’s arguments have been considered, but they are not found persuasive.
	Applicant argues that the low-emissivity coating of the prior art has been shown to negatively impact the quality and lifetime of the VIG unit. Applicant argues that direct physical contact between low-emissivity coatings causes microcracks in the seal, which leads to slow increase in pressure. Such cracking would result in outgassing, leading to fogging and condensation. The solution to such challenges is argued as not foreseen in the prior art. These arguments are not found persuasive as no evidence is provided that such effects would necessarily result. Furthermore, the arguments are not commensurate in scope with the present claims, as the present claims do not necessarily require the argued properties. If Applicant believes such properties constitute unexpected results, such an argument would be unpersuasive as Applicant has not pointed to any data comparing the claimed invention to the prior art.
	Applicant argues that the prior art clearly fails to disclose the quoted limitation of claim 65. This argument is not found persuasive as although the prior art does not expressly disclose the claimed minimum separation distance, the prior art still teaches, or otherwise obviates, the claimed separation distance.
	Applicant argues that Kawanami is even less relevant. This argument is not found persuasive as Kawanami is directed to glass laminates. Kawanami is considered analogous art, and furthermore, it is reasonably pertinent to Applicant’s problem, since it teaches that the tempered glass employed in the claimed invention is a well-known material in the art (i.e., it discloses Applicant’s proposed solution to strength issues in glass laminates via incorporation of tempered glass panes).
     
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.W./
Examiner, Art Unit 1783

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783